Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A computer system comprising: non-transitory computer readable memory that is configured to store: a reference model; and a reference dataset that is associated with the reference model; 
a processing system that includes at least one hardware processor, the processing system configured to: generate a plurality of synthetic datasets that are derived from labeled detection frames; 
generate, for each synthetic dataset of the plurality of synthetic datasets, a plurality of feature metrics for a plurality of features from the each synthetic dataset, wherein the feature metrics are generated based on the reference dataset; 
use a first neural network to generate, based on the determined plurality of feature metrics, a dataset similarity score for each of the plurality of synthetic datasets with respect to the reference dataset, wherein each of the dataset similarity scores indicates how similar a given synthetic dataset is to the reference dataset; 
generate, for each of the plurality of synthetic datasets, 
a training similarity score by training a neural network architecture of the reference model by using a corresponding synthetic dataset; and 
generate a synthesized dataset by combining data from the plurality of synthetic datasets based on the training similarity scores and the dataset similarity scores.”
 	Examiner has found prior art in the same field of endeavor in Blume et al. (US 2007/0244741 A1) and Truong et al. (US 10,460,235 B1).  
 	Blume teaches a system for predictive modeling of consumer financial behavior using supervised segmentation and nearest-neighbor matching where a customers' known spending behavior and/or responses to offers (both positive and negative exemplars) are provided as training data for the predictive model. Based on these data items, the model is trained, using known techniques such as neural network backward propagation techniques, linear regression (see abstract and par. 0110). 
	Truong teaches the closest prior art of a system that generates data models using adversarial networks where the model optimizer can be configured to generate at least one of a statistical correlation score between the synthetic dataset and the reference dataset, a data similarity score between the synthetic dataset and the reference dataset, and a data quality score for the synthetic dataset. Training the data model using the synthetic dataset can include determining that the synthetic dataset satisfies a criterion concerning the at least one of the statistical correlation score between the synthetic dataset and the reference dataset, the data similarity score between the synthetic dataset and the reference dataset, and the data quality score for the synthetic dataset (see col. 2 lines 40-44 and col. 31 lines 33-41). In other words, Truong teaches generates a similarity score between new synthetic data generated by the newly trained mode (i.e. using synthetic data) and the reference data. 
Blume and Truong do not teach at least the limitation “…for each of the plurality of synthetic datasets, a training similarity score by training a neural network architecture of the reference model by using a corresponding synthetic dataset; and  300553140 generate a synthesized dataset by combining data from the plurality of synthetic datasets based on the training similarity scores and the dataset similarity scores.”
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648